Citation Nr: 1623816	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  11-11 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for a sleep disorder (claimed as loss of sleep).

2. Entitlement to service connection for a skin disorder of the legs, to include as secondary to herbicide exposure in service (claimed as ulceration of the legs).

3. Entitlement to service connection for headaches.

4. Entitlement to service connection for diabetes mellitus, to include as secondary to herbicide exposure in service.

5. Entitlement to service connection for erectile dysfunction, to include as secondary to claimed diabetes mellitus and/or herbicide exposure in service.

6. Entitlement to service connection for hypertension, to include as secondary to claimed diabetes mellitus.

7. Entitlement to service connection for peripheral neuropathy of the upper and lower extremities, to include as secondary to claimed diabetes mellitus and/or herbicide exposure in service.

8. Entitlement to service connection for an eye disorder, to include as secondary to claimed diabetes mellitus and/or herbicide exposure in service (claimed as vision problems with retina damage).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 1969.  He died in January 2014.  The appellant is his surviving spouse.  The appellant has been substituted as a claimant.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction lies with the RO in North Little Rock, Arkansas.

In March 2012, the Veteran testified before the undersigned Veterans Law Judge via live videoconference.  A transcript of that proceeding is of record.

In April 2014, the Board dismissed the instant claims due to the Veteran's death.  In January 2016, the RO substituted the appellant as claimant to continue the claim pending at his death.  38 U.S.C.A. § 5121A (West 2014).

In a July 2014 rating decision, the RO denied entitlement to service connection for cause of death and entitlement to Dependency and Indemnity Compensation (DIC) benefits.  In August 2014 (Virtual VA), the appellant filed a timely notice of disagreement with that rating decision.  In a September 2014 letter (Virtual VA), the RO responded to that notice of disagreement and these matters are being developed; they are not currently ripe for appellate review.


FINDINGS OF FACT

1. At the March 2012 Board hearing, the Veteran withdrew from appeal the issues of entitlement to service connection for a sleep disorder, a skin disorder of the legs and headaches.

2. The Veteran did not have service in-country in Vietnam from January 9, 1962, to May 7, 1975, service in the waters offshore involving duty or visitation in the Republic of Vietnam, or service in the inland waters of Vietnam.

3. Diabetes mellitus did not have its clinical onset in service, was not exhibited within the first post service year, was not the result of herbicide exposure in service, and is not otherwise related to active service.



4. Erectile dysfunction did not have its clinical onset in service, was not the result of exposure to herbicides, was not caused or aggravated by a service connected disability, and is not otherwise related to active service.

5. Hypertension did not have its clinical onset in service, was not exhibited in the first post service year, was not caused or aggravated by a service connected disability, and is not otherwise related to active service.

6. Peripheral neuropathy of the upper and lower extremities did not have its clinical onset in service, was not the result of exposure to herbicides, was not caused or aggravated by a service connected disability, and is not otherwise related to active service.

7. An eye disorder did not have its clinical onset in service, was not the result of exposure to herbicides, was not caused or aggravated by a service connected disability, and is not otherwise related to active service.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal of the issues of entitlement to service connection for a sleep disorder, a skin disorder of the legs, and headaches have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2. The criteria for a grant of service connection for diabetes mellitus, to include as secondary to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

3. The criteria for a grant of service connection for erectile dysfunction, to include as secondary to herbicide exposure and/or a service-connected disability, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

4. The criteria for a grant of service connection for hypertension, to include as secondary to a service-connected disability, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

5. The criteria for a grant of service connection for peripheral neuropathy of the upper and lower extremities, to include as secondary to herbicide exposure and/or a service-connected disability, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

6. The criteria for a grant of service connection for an eye disorder, to include as secondary to herbicide exposure and/or a service-connected disability, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Pursuant to 38 C.F.R. § 3.1010(f)(a), "VA will send notice . . . to the substitute only if the required notice was not sent to the deceased claimant or if the notice sent to the deceased claimant was inadequate."  Here, VA's duty to notify has been satisfied through a notice letter dated February 2009 to the Veteran, which fully addressed all notice elements.  Specifically, this letter informed the Veteran of what evidence was required to substantiate his claims for service connection, on the basis of herbicide exposure and on a secondary basis, of the Veteran's and VA's respective duties for obtaining evidence, and the process by which disability ratings and effective dates are assigned.  The Board, therefore, finds that all notice required by the Veteran Claims Assistance Act (VCAA) and implementing regulations was furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notices.

VA must also make reasonable efforts to assist the Veteran and appellant in obtaining evidence necessary to substantiate the claims, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with the claims file.  All post-service treatment records and reports identified by the Veteran and the appellant related to the claims decided herein have also been obtained. 

The Board notes that the Veteran was not afforded a VA examination and an opinion as to the etiology of any of the disabilities on appeal was not sought.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A (d)(2); 38 C.F.R. § 3.159(c)(4).  Under McLendon, in disability compensation (service connection) claims, VA must elicit a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  As will be discussed in greater detail below, the Veteran's assertions that he stepped ashore in Vietnam are not credible.  Likewise, there is no competent indication that any disability is otherwise related to service.  As such, under McLendon, VA was not required to provide an examination or elicit an opinion as to whether any other disability on appeal was related to his period of service.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Merits

I. Withdrawal

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  Withdrawal may be made by the appellant or an authorized representative.  38 C.F.R. § 20.204.

At his March 2012 Board hearing, the Veteran requested withdrawal of his appeal on the issues of service connection for a sleep disorder, skin disorder and headaches.  Accordingly, the Board does not have jurisdiction to review the appeal of those issues and the appeals are dismissed.




II. Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element for certain chronic disabilities listed in 38 C.F.R. § 3.309(a), including diabetes mellitus and organic diseases of the nervous system, is through a demonstration of continuity of symptomatology. See Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Walker v. Shinseki, 708 F.3d 1331, 1338   (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.309(a).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Additionally, certain chronic disabilities, such as diabetes mellitus and organic diseases of the nervous system, are presumed to have been incurred in service if such is manifested to a compensable degree within one year of separation from qualifying service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).
Notwithstanding the foregoing presumptions, a claimant is not precluded from establishing service connection with proof of direct causation. 3 8 U.S.C.A. § 1113(b); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

VA regulations provide that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f).  If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, including diabetes mellitus and early-onset peripheral neuropathy, shall be service-connected, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. §§ 1113, 1116 and 38 C.F.R. §§ 3.307(d), 3.309(e).

"Service in Vietnam" for purposes of applying the herbicide presumption includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation to Vietnam between January 9, 1962, and May 7, 1975.  38 U.S.C.A. § 1116(a)(3) (West 2014); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a) (2015).  The Federal Circuit, in Haas v. Peake, 525 F.3d 1168, 1187-1190   (Fed. Cir. 2008), confirmed VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption.

Finally, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).

Herbicide Exposure

The Veteran asserted that his diabetes mellitus, erectile dysfunction, peripheral neuropathy, and eye disorder were caused by his purported exposure to herbicides in Vietnam.

The Veteran served on active duty from July 1965 to July 1969.  His Form DD-214 shows that he served as a Navy Yeoman aboard the U.S.S. Oriskany.  He was in receipt of the Vietnam Service Medal (VSM) and Vietnam Campaign Medal (VCM).  His Form DD-214 does not document service in the Republic of Vietnam.

During his lifetime, the Veteran contended that he stepped foot on the landmass of Vietnam several times.  The Veteran stated that he went in-country every three months to conduct court martials as a court reporter.  See June 2006 Claim.  In his June 2006 claim, the Veteran stated that he flew into Da Nang to conduct those court martials.  The Veteran also stated that he was exposed to herbicides onboard a ship while serving in the Navy.  See id.

At his March 2012 Board hearing, the Veteran testified that he went aboard a plane to Saigon often to conduct court martials.  The Veteran reported working in a legal office in Saigon, where he would prepare orders and send letters.  See Board Hearing Transcript (Tr.) at 3.  The Veteran reported that his duties in Saigon were related to service members who were court martialed and sent to an island in Vietnam and he would send letters to the service members' families explaining that the service members were missing in action.  See id.  The Veteran reported that he walked through areas where herbicides were sprayed.  See id.  The Veteran testified that he signed a letter stating that he would not discuss his duties and if he did he would be imprisoned.  See id at 5.

Service personnel records (SPRs) do not document that the Veteran went on land in Vietnam at any time during active service.  In June 2009, the Joint Services Record Research Center (JSRRC) issued a memorandum that stated that the Veteran's military occupational specialty did not require that he travel to Vietnam and service records did not did not reveal any such trips to the landmass.  The memorandum noted that the Veteran did not possess the occupational rating for a school trained court reporter.  It was explained that all naval court reports were required to be certified and trained at the U.S. Naval Justice School, Naval Base, in Newport, Rhode Island, prior to performing court reporting duties.  The JSRRC concluded that the Veteran did not have any "on ground" service in Vietnam.

Where the Board encounters lay evidence, the Board is required to assess the competency and credibility of that evidence before assigning it weight.  Generally, evidence will be deemed competent if that evidence is offered by an individual who has personal knowledge of the event that is being attested to.  Layno v. Brown, 6 Vet. App. 465, 471 (1994).  The Board is also charged with assessing the credibility, and therefore the probative value of proffered evidence of record in its whole.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); see also Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000).  In determining whether statements and evidence submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995). The Board is not required to accept a veteran's uncorroborated account of his active service experiences. Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).

The Veteran's statements regarding his purported service in Vietnam are not credible.  Initially, the Veteran reported that he went to Da Nang to serve as a court reporter.  See June 2006 Claim.  Later, at his Board hearing, the Veteran claimed that he went to Saigon to prepare letters and draft orders.  These accounts are vastly different.  See Caluza, 7 Vet. App. at 511 ("The credibility of a witness can be impeached by a showing of interest . . . [and] inconsistent statements . . . .").  Indeed, over time, the Veteran has reported going to two completely different areas of Vietnam and performing different tasks while at those locales.  

Further, regarding the Veteran's statement that he performed court reporting duties while in Da Nang, those statements are also not credible.  To that end, the June 2009 JSRRC memorandum explained that in order to work as a court reporter, the Veteran would have been required to be certified and trained at the U.S. Naval Justice School, Naval Base, in Newport, Rhode Island.  There is no evidence that the Veteran was ever trained there, let alone certified by the U.S. Naval Justice School.  

The Board also considers the substance of the Veteran's testimony at his March 2012 Board hearing not credible.  See Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001) (recognizing the Board's inherent fact-finding ability).  Indeed, the Veteran reported performing duties related to purported events where service members were sent to an island and reported as missing in action to their family members.  The Veteran also testified that he would be imprisoned if he discussed the duties he purportedly performed in Saigon.  See Board Hearing Tr. at 5.  The Board finds the Veteran's stories inherently incredible.  The Veteran's story is fantastical and is not supported by any credible, competent evidence aside from the Veteran's testimony, which he offered for the first time several years after his initial claim for service connection was denied.  

For those reasons, the Board finds the Veteran's assertion that he served in-country in Vietnam not credible.  He provided conflicting statements as to where in Vietnam he served-namely Saigon and Da Nang.  He has provided differing stories as to the type of duties he performed in Vietnam-namely court reporting and preparing letters and documents.  Further, his assertions that he performed court reporting duties are not credible as he was not qualified to perform such in service.  June 2009 JSRRC Memorandum.  Likewise, his purported duties in Saigon are incredible, as discussed above.  For those reasons, the Board finds that the Veteran did not have in-country service in Vietnam as his assertions regarding such service are not credible.

In addition, the Board has considered whether the Veteran's ship, the U.S.S. Oriskany, traveled on inland waters in Vietnam during the applicable period.  Haas, 525 F.3d at 1187-1190.  However, the Oriskany, an aircraft carrier, was a deep water (or "blue water") vessel.  In order for the presumption exposure to be extended to a Blue Water Navy Veteran, there must be evidence that the Veteran's ship operated temporarily on the inland waterways of Vietnam or that the Veteran's ship docked to the shore or a pier and the Veteran went ashore, or other competent credible evidence that the Veteran went ashore.  There is no such competent and credible evidence of record.  Indeed, the June 2009 JSRRC memorandum noted that the U.S.S. Oriskany was an aircraft carrier and did not dock at any harbor in Vietnam.

The USS Oriskany is not listed by VA as a ship which operated primarily or exclusively on Vietnam's inland waterways.  It is not listed by VA as a ship which operated temporarily on Vietnam's inland waterways or docking to shore.  It is not listed by VA as a ship which operated on Vietnam's close coastal waters for extended periods with evidence that crew members went ashore or that smaller vessels went ashore regularly with supplies or personnel.  It is not listed as a ship which docked or anchored in Da Nang Harbor, or any other harbor.  See VA Compensation & Pension Service Bulletins and VA Public Health Website (lists ships and exposure locations).

The Board has considered the Court's decision in Gray v. McDonald, 27 Vet. App. 313 (2015), but finds it inapplicable because the evidence does not reflect that the Veteran's ship, the U.S.S. Oriskany, docked or anchored in Da Nang Harbor or another Vietnam harbor during the presumptive time period.  

Finally, the Board notes that the Veteran was awarded the VSM. The Veteran argued that such was evidence that he served in Vietnam.  See August 2009 VA Form 9.  As the Federal Circuit noted, however, the VSM was awarded to a broader class of service members than those who served on the landmass of Vietnam.  Haas, 525 F.3d at 1188 (citing Exec. Order No. 11231 (July 8, 1965)).  Thus, the receipt of that decoration, alone, does not show that he had actual in-country service in Vietnam.

In light of the above, the Board concludes that the preponderance of the evidence is against a finding that the Veteran served in-country in Vietnam.  His assertions that he stepped foot on land in Vietnam are not credible, as discussed above.  Likewise, there is no evidence that the Veteran's ship, the U.S.S. Oriskany, operated in inland waters.  Based on the foregoing, the Veteran did not have "service in the Republic of Vietnam." 38 C.F.R. § 3.307(a)(6)(iii).  Further, there is no competent evidence that the Veteran's ship, the U.S.S. Oriskany, traveled on inland water in Vietnam.  There is simply no competent and credible evidence that the Veteran served in-country in Vietnam and, as such, no probative evidence that the Veteran was exposed to herbicides.

For the above reasons, as there is no credible evidence of service in Vietnam, service connection for diabetes mellitus, erectile dysfunction, peripheral neuropathy, and an eye disorder as due to exposure to herbicides is not warranted.

Presumptive Service Connection

As noted above, hypertension, diabetes mellitus and other organic diseases of the nervous system are chronic diseases under 38 C.F.R. § 3.309(a). 

There is no evidence that hypertension, diabetes mellitus or peripheral neuropathy manifested to a compensable degree within the first post-service year.  Indeed, the Veteran made no argument concerning such.  To that end, treatment records do not note any treatment for those disabilities until decades following the Veteran's separation from service. 

Further, service connection is not warranted under the theory of continuity of symptomatology.  To that end, hypertension, diabetes mellitus, or peripheral neuropathy was not "noted" in service.  See Service Treatment Records (silent as to any complaints of hypertension, diabetes mellitus, or peripheral neuropathy).  Likewise, the Veteran did not assert that he has experienced the symptoms of any of those disabilities continuously since his separation from service.  Thus, as there is no evidence that diabetes mellitus, hypertension or peripheral neuropathy manifested to a compensable degree within the first post-service year or that the Veteran has experienced the symptoms of any of those disabilities continuously since service, service connection on a presumptive basis is not warranted.

Direct Service Connection

There is no evidence that any disability remaining on appeal had its onset in service or is otherwise related to service.

A review of the Veteran's service treatment records does not indicate any complaints of diabetes mellitus, erectile dysfunction, hypertension, peripheral neuropathy or an eye disorder.  To that end, the Veteran was evaluated as normal on clinical evaluation at separation.  See June 1969 Report of Medical Examination.   As there is no evidence, or even argument, that any disability remaining on appeal is related to service (aside from as due to exposure to herbicides, which is addressed above), service connection on a direct basis for diabetes mellitus, erectile dysfunction, hypertension, peripheral neuropathy and an eye disorder is not warranted.

Secondary Service Connection

The Veteran argued that service connection was warranted for erectile dysfunction, hypertension, peripheral neuropathy and an eye disorder as secondary to diabetes mellitus.  However, as explained above, service connection is not warranted for diabetes mellitus on any basis.  Thus, as a matter of law, service connection for erectile dysfunction, hypertension, peripheral neuropathy and an eye disorder cannot be warranted on a secondary basis.


ORDER

The appeal of entitlement to service connection for a sleep disorder is dismissed.

The appeal of entitlement to service connection for a skin disorder of the legs is dismissed.

The appeal of entitlement to service connection for headaches is dismissed.

Entitlement to service connection for diabetes mellitus is denied.

Entitlement to service connection for erectile dysfunction is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for peripheral neuropathy of the upper and lower extremities is denied.

Entitlement to service connection for an eye disorder is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


